Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 1 of 22 PageID #:192




                                                               Exhibit B-1·
                              Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 2 of 22 PageID #:193


                                                                  Jefferson House Financial Forecast

Project Summary                                                                                                        Financing Assumptions

Partnership Name               Urban Macomb Limited Partnership               Jefferson House                          Permanent Loan                                               5,988,600
Property Location                                                             Macomb, Illinois                         Interest Rate              Fixed?            a Yes      No    5.5000%
                                                                                                                       Mortgage Insurance Premium                                    0.5000%
# of Units                                                                                  115                        Amortization                                                        468
# of Residential Buildings                                                                                             Term                                                                480
                                                                                                                       Commencement Date                                             4/1/2002
Projected Start Date                                                                 8/15/2003                         Months in Base Year                                                9.00
Projected Completion Date                                                            8/15/2003
Base Year (January 1st in year of operations commencement)                            1/1/2003                         Base Year Net Operating Income                                416,692
                                                                                                                       Annual Debt Service                                           402,828
# of Months of Construction                                                                    0                       Base Year DSC                                Cap Rate            1.034
                                                                                                                       Base Year LTV                                  9.00%              1.29
Tax Credit Information:
Credit %                     Fixed?      a Yes       No                                 3.54% May '02                  Developer Fee                                                 874,410
Credit Allocation Amount                                                              262,801 per 8609 filing          Developer Fee Paid                                            859,004
Difficult Development Area/QCT                                                           100%                          Deferred Developer Fees                                        15,406
Low Income Percentage                                                                   93.91%                         Repayment from Cash Flow                                      100.00%
State Credit Cap                                                                                                       Interest Rate                                                    5.05%
                                                                                                                       Amortization                                                        180
Tax Rate                                                                                   35%                         Term                                                                180
Depreciation:                                                                                                          Commencement                                                  1/1/2003
                               Real Property                                               27.5
                               Personal Property                                              5
                               Site work                                                      15

File Path                      O:\TAX CREDIT UNDERWRITING\Deals In Progress\Jefferson House\Partnership Agreement\[Jefferson House Financial Forecast.xls]Summary
                                                   Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 3 of 22 PageID #:194

                                                                                                                  Jefferson House Financial Forecast




                                                                    Sources and Uses of Funds (for Basis Calculation                                                                                                            Act} Clong/Distributor of Funds Sources and {lprs (Sottiomront Stamant)
Sources;                                                                                  hes:                                          Depreciable                             Total   Carpi.lizad   Amortized Non-Amortized
                                                                                                                                              Terr                           £pee        £«es         €»gore+e      £gars       Sure
  apita) C ontribution                                  2,048.208                          Land and BulldihjPurchase:
                                                                                                                                                                                                                                ks.g
                                                                                                                                                                                                                                   t                                                               2.048.208
fPer va nenkt Loan
T axable     B ond
                                                        5.988,600                          Land Acquisition
                                                                                           Building Aq.
                                                                                                                                                                              75.000
                                                                                                                                                                           5,025,000    $.025.000
                                                                                                                                                                                                                      75.000
                                                                                                                                                                                                                                                                                                   ~
Seller     Not e                                                                           Demolition
Gra nt F inanci ng                                                                         Otter:
2nd Mortgage                                                                               Site Work:
                                                                                                                                                                                                                                Let
                                                                                                                                                                                                                                t, Admittanceof Provert 'Tax Credit Fund to Existing Partnership
$alt F inancing        #4                                                                  Sito Wark .d L.ands;aping {15 yr )                                                                                                                 Lal Costs (incoming Putrr6)                            17,500
D eemed Capita l                                                                           Site Work ad Landscaping {27.5 yr.)                                                11,854       11,854                                             New 'Tax pinion                                         2,500
( eared Developer
R emaining
R gioae      af R eplacer
                             F ee
                   G P C apital    Account
                                  e nd R eserves
                                                         3##                               Ohr:; Otaita Wrk
                                                                                           Rehab and Now Construction:
                                                                                           Rehabilitation Colts
                                                                                                                                                                                                                                              Dug Dip}enot Coats (mooring Partner9)
                                                                                                                                                                                                                                              Account/g Review
                                                                                                                                                                                                                                                                                                      2.840
                                                                                                                                                                                                                                                                                                      2000
                                                                                                                                                                           1,243,776    1.243.776                                             Equity L,qa- Interel                                    9,131
Plude Roi                                                                                  Aocsaory Bgidi/Ks                                                                                                                    2. Reserve4
Acored intorest                                                                            Paaymint nd Prformar iBond                                                         13,016       13,016                                             Opretlzy Reere
Equity Escrow Earnings                                                                                                                                                                                                                                                                              106.000
                                                                                           Gereral Rquizwiheug                                                  0.00%                                                                         R es±abi.2aton Re-rve                                 221,000
Other                                                                                      Builder's Cyortwcic                       ~                          1.85%        24,550        24,559                               '3. Retum of Ciaaa A L.anted Partner's Capita}                      429.213
Cash from Operatong                                      211,880                           Builder's Profit
                                                                                           Corl.rutien Mr!egerent
                                                                                                                                     ~                          3.70%        49,118        49,118                               4. Deya2poer Fee Paid                                               859,004
                                                                                                                                                                                                                                                                                                   : 6i.28
                                                        ~                                  Contingency;
                                                                                           Construction Contingency
                                                                                                                                                                                                                                Totif{Ur
                                                                                                                                                                0.70%         9,305         9.,305
                                                                                           Sot Cortinpency                                                      0 00%                                                           Class A Limited Partner's Capitalper 2002 Audit;                    s277.872
                                                                                           Construction rd £,ginooring:                                                                                                         Remaining Cl4t A t.P Capitat Account as of 8/15/2003°                 (1,341)
                                                                                           Architectural Foes. [sign, & MEP                                                  o,575         40,575
                                                                                           Architcbun! Fes Supryipion                                                        18.125        18,125                               Actu# Caltaivaeta! by Urben in 'Transaction                        t,183.211
                                                                                           Real Eabate L.9ga? & Account/g                     490                             2.923         2,923                               Oniq orti
                                                                                                                                                                                                                                       fedCapital Account'Transactions:                              6, 179
                                                                                           Landscaing
                                                                                           CM/ Eniroring & Survey. hHVAC Engleing                                             9.860         9,850                               2001 Lo644                                                          157,385
                                                                                           interim Costs;                                                                                                                       2002 Loss                                                           190,280
                                                                                           Carat.ruction Penod (psurange                                                      4,851         4,651                                                                                                     4.564




                                                                                                                                                                                                                                "
                                                                                           Carper:ctin Into/est                                                             206,518        40,833     184,685
                                                                                           Construction Loan igination                                                                                                                                                                              ·nm)
                                                                                           [rpct\or F e                                                                       7,114         7,114
                                                                                           CorationAqNance lrtere&f                              I
                                                                                           Title & Roorda\ng                                  480                            11,378        11,376
                                                                                           Loe/ Fe0                                           216
                                                                                           Negative Arbitrage                                 480
                                                                                           Otter
                                                                                           Finance Fees arid £ penses:
                                                                                           Rating Agony Foes                                  480
                                                                                           Ta 8 Recording                                     4860
                                                                                           Origination Fee                                    480                            79,432                     79.432
                                                                                           Applicator Fe                                      460
                                                                                           Underrfters Fee                                    480
                                                                                           Bond Cost of heua/co                               480                           413.603                   413,603
                                                                                           Bond, Undrw, 3& Issuer Co0rue!                     480
                                                                                           Leandra Caune! & Processing                        480                            29,943                    29.943
                                                                                           Otpar                                              480
                                                                                           $omit Costa:
                                                                                           Survey
                                                                                           Market Study
                                                                                           Environmental Study#Soils Report                                                   1,489         1,499
                                                                                           Tax Credit Fe                                      180                            17,885                    17,88
                                                                                           Appri               al                                                            14,575        14,575
                                                                                           Other; Rea! Estate 'Taxes
                                                                                           Cother: Mic                                                                        1,215         1,216
                                                                                           Other: Contingency
                                                                                           Ac0uniting/Co6! Cort hcatian                                                       5,000                     5,000
                                                                                           Otho: Lappi
                                                                                           Organt.2atin an! Syndication:
                                                                                           Laqi (Ong.)                                         &0                            1T,500                                   17,500
                                                                                           Legal (Sund cation)
                                                                                           Third Party Reports 42003)                            I                            2.860                     2.800
                                                                                           Reznick Fedder Si@vepman                            GO                             2.000                     2.000
                                                                                           Tax Oopinion                                       180                             2.500                     2.500
                                                                                           CM Administration F e                               &0
                                                                                           Developer Fees:
                                                                                           Developer Fees                                                     05 78%        874,410      874,410
                                                                                           Doi0pr Overhead
                                                                                           Dov)lopgr F eo@
                                                                                           Financial orultan?                                  60
                                                                                           Project Ro&ryes & Other;
                                                                                           Rosati/tzabor Res-orve                 23% of Pr0ck#ed Del&id                    221 .000                                221,000
                                                                                           HUD Required Dpxo«to                                                              57,930                                  s7,9g0
                                                                                           Mar'ling / L.44se-ug Fees                           60
                                                                                           MiP {1gt Year Pad;
                                                                                           Opraing Reserve                        3 Months of p Exp                         105.000                                 1 05,000
                                                                                           Furn)t0 aey$ Fi:turtr;                                          pat unst ¢D6!
                                                                                           Perona! Prop/fY
                                                                                           foe F urite
                                                                                           Fiaaring




                                                                                                                                                                           ssnsoae sir nte                          <
                                                                                                                                                                                                                    ts,«so
                        Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 4 of 22 PageID #:195


                                                          Jefferson House Financial Forecast

Capital Contribution Schedule                                                             Syndication Percentages
                            Net
                            Investor          % of                                        % of Ownership
Payment Date                Eguity          Net Equity                                    General Partners                       0.010000%
               8/15/2003                         0.00%                                    SLP                                    0.010000%
                9/1/2003                        0.00%                                     Investor - Fund                      99.9800000%
               10/1 /2003                       0.00%                                     - Fund GP                             0.0099980%
               1111/2003                         0.00%                                    - Fund Investor                      99.9700020%
               12/1/2003                         0.00%                                                                           100.0000%
                1/1/2004          2,048,208   100.00%
                2/1/2004                         0.00%
                3/1/2004                         0.00%                                    Cash Flow Distribution:
                4/112004                         0.00%                                    General Partners                         90.0000%
                5/1/2004                         0.00%                                    SLP                                       0.0010%
                6/1/2004                         0.00%                                    Investor - Fund                           9.9990%
                7/1/2004                         0.00%                                    - Fund GP                             0.0009999%
                8/1/2004                         0.00%                                    . Fund Investor                       9.9980001%
                9/1/2004                         0.00%                                                                           100.0000%
               10/1/2004                         0.00%
               11/1/2004                        '0.00%
                                  2,048,208     100.00%                                   Loss Allocation:
                                                                                          General Partners & SLP                    0.0100%
                 $0.830 net cents per $1.00 of tax credits.                               Investor - Fund                          99.9900%
                                                                                          - Fund GP                             0.0099990%
                                                                                          - Fund Investor                      99.9800010%
                                                                                                                                 100.0000%


                                                                                          LIHTC and Depreciation Allocation:
                                                                                          General Partners & SLP                    0.0100%
                                                                                          Investor - Fund                          99.9900%
                                                                                          - Fund GP                             0.0099990%
                                                                                          Fund Investor                        99.9800010%
                                                                                                                                 100.0000%


                                                                                          Sales Proceeds Distribution:
                                                                                          % after return of positive capital
                                                                                          General Partners                        90.0000%
                                                                                          SLP                                      0.0010%
                                                                                          investor - Fund                          9.9990%
                                                                                          - Fund GP                            0.00099990%
                                                                                          - Fund Investor                      9.99800010%
                                                                                                                                 100.0000%
                                         Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 5 of 22 PageID #:196


                                                                                                          Jefferson House Financial Forecast


Rental Income                                                                                                                                           Income
                                                                                                                                                        ga                                                                    Base DSC
                                                        Maximum                                         Underwritten                                                                                                          Rental Income             852,840
     #of            AMI    # of        Gross Rent         Utility        Net Rent       Net           Total Rent     Sq. Fl        Total      Rent      Year of Operations Commencement            2003                       Other Income                  9,500
  Bedrooms         Level   Units       Der Month        Allowance       per Month       Rent          per Month     per Jnlt       Sq. Ft.   Sa. Ft.                                                                          Vacancy                     (25,864)
      1             0%                                                                                                                           0.00   Base Rental Income                      852,840                       Operating Expenses        (272,105)
      1            60%         g2                 547             28           519             618        56,856          525      48,300        1.18   1st Year Rental Income                  852,840                       Management Fee              (25,088)
      1            60%          12                547             28           519             618         7,416          570       6,840        1.08   2nd Year Rental Income                  869,897                       Real Estate Taxes           (98,436)
      1            60%           4                547             28           519             618         2,472          575       2,300        1.07   3rd Year Rental Income                  887,295                       Replacement Reserve        (23.954)
      3             0%                                                                                                                          0.00    HAP Rent Inflation Factor               102.00%                                                 4H75,8525
                                                                                                                                                                                                                                                        ooacz2yap
      3             0%                                                                                                                          0.00    LIHTC Rent Inflation Factor             103.66%
      4             0%                                                                                                                          0.00    Normal Inflation Factor                 102.00%
      4             0%                                                                                                    -                     0.00                                                                          Funds Available           416,692

                                                                                                                                                                                                                                                        ,
      1            MKT             6                                                           618         3,708          525       3,150       1.18    Base Other Income                         9,300                       Mortgage Debt Servic»     402,828
      1            MKT                                                                         618                        570                   1.08    1st Year Other Income                     9,300
      1            MKT             1                                                           618           618          575         575       1.07    2nd Year Other Income                     9,486                       Base DSC
      4            MKT                                                                                                                                                                                                                                      Ra?
                                                                                                                                                0.00    3rd Year Other Income                     9,676
 Manaaer's Unit    0%                                                                                                                           0.00
Totals                       115
Low Income Units               108
                                                             4,032
                                                                                        r ru     .
                                                                                               618
                                                                                      Annual Rental
                                                                                                          71,070
                                                                                                                      l       gg
                                                                                                                                   61,165               Vacancy Rate                              3.00%
                                                                                                         852,840      Square Ft    57,440
% Low Income based on Units                 93.91%                                                                                                      Expenses
% Low income based on Sq. Ft                93.91%                                             AMI:       48,600 McDonough County 2003
                                                                       4 Person Very Low-Income:          24,300                                        Base Operating Expense                  272,105                       ingis Real Estatg Tax Datg
Rent-Up Schedule                                                                                                                                        1st Year Operating Expense              321,156        Base Cap Rate for Tax Assessment     12.00%
                              # of        Pct.             Pct.            Rental      Other          Operating     Fed Tax                             Additional 1st Year Operating Expense                                           Mil Rate  0.101548
                             Units      Physical          Units           Income       Income         Expenses      Credits                             2nd Year Operating Expense              330,540                        Assessment Rate      33.30%
          Month            Rented      Occupancy         Qualified        618.00        6.74           197.18        178.82                             Additional 2nd Year Operating Expense                                             Multiplier    100.00%
         01/2003              115                100%             0%         71,070            775        26,763                                        Inflation Factor                        103 00%                      Anticipated Reductions      129,663
         02/2003              115                100%             0%         71,070            776        26,763                                                                                                                                 Load 15,38153%
         0312003              115                100%             0%         71,070            776        26,763                                        Replacement Reserve / Unit                   208                            Assessed Value 3,156,953
         04/2003              115                100%             0%        71,070             775        26,763                                        Base Replacement Reserve                 23,954                   Equalized Assessed Value   921,602
         0512003              115                100%             0%        71,070             775        26,763                                                                                                                   Base Year Taxes    98,436
         06/2003              115                100%           0%          71,070             775        26,763                                        2002 Administration Foe                                                  Second Year Taxes   101,389
         0712003              115                100%           0%          71,070             775        26,763                                        RCM Administration Fee                    7,500                            Third Year Taxes  104,431
         0812003              115                100%         100%          71,070             775        26,763      20,564                            Inflation Factor                             3%
         09/2003              115                100%         100%          71,070             775        26,763      20,564                            Administration Fee Percentage                0%
         10/2003              115                100%         100%          71,070             775        26,763      20,564
         11/2003              115                100%         100%          71,070             775        26,763      20,564                            Fee Cap                                  12.00%    of Gross Collected Revenue
         12/2003              115                100%         100%          71,070             775        26,763      20,564                            Incentive Management Fee                 80.00%    of Gross Collected Revenue
                                                                                                                                                        Property Management Fee                   3.00%    of Gross Collected Revenue
Total/Average                  115               100%          42%         5sZ.840         9,300         321,156     102,822                            Supplemental Management Fee (Accrue:      1.00%    of Cash Flow

         0112004           4,                    100%        100%           72,491             791        27,545      20,564
         0212004               115               100%        100%           72,491             791        27,545      20,564                                                                                   Per Unit            Per Sq. Ft.
         0312004               115               100%         100%          72,491             791        27,545      20,564                            Base Expenses                                          Per Year             Per Year
         04/2004               115               100%        100%           72,491             791        27,545      20,564
         05/2004               115               100%        100%           72,491             791        27,545      20,564                            Administration                           28,652             249.15                       0.47
         06/2004               115               100%        100%           72,491             791        27,545      20,564                            Payroll                                 127,668           1,110.16                       2.09
         07/2004               115               100%        100%           72,491             79         27,545      20,564                            Utilities                                54,900             477.39                       0.90
         08/2004               115               100%        100%           72,491             791        21,545      20,564                            Repair & Maintenance                     37,525             326.30                       0.61
         09/2004               115               100%        100%           72.491             791        27,545      20,564                            Real Estate Taxes                        98,436             855.97                       1.61
         10/2004               115               100%        100%           72,491             791        27,545      20,564                            insurance                                20,830             181.13                       0.34
         11/2004               115               100%        100%           72,491             791        27,545      20,564                            IHDA Fee                                  2,530              22.00                       0.04
         12/2004               115               100%        100%           72,491             791        27,545      20,564                            Management Fee                           25,088             218.16                       0 41
                                                                                                                                                        Replacement Reserves                     23,954             208.30                       0.39
Total/Average                  i15               100%        100%         869,897          9,486         530,540 246,772
                                                                                                                                                        Total Operating Expense                 419,584           3,648.55                       6.86
                               Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 6 of 22 PageID #:197


                                                                          Jefferson House Financial Forecast


                                          Cash Flow Projection with Income Escalated at 2% Annually and Expenses Escalated at 3% Annually

                                                                                                              Interest Earnings
                                                                        Real                       Net        Released From                             1st
               Rental                        Other        Operating    Estate       Management   Operating      Operating          Replacement        Mortgage                      Cash
  Year        Income        Vacancy         Income        Expenses     Taxes           Fee        Income         Reserves           Reserves         Debt Service   DSC             Flow
    2002
    2003        852,840        (25,864)         9,300       272,105       98,436        25,088      440,647                              23,954         402,828     1.03              13,864
    2004        869,897        (26,381)         9,486       280,268      101,389        25,590      445,754                              24,673         402,580     1.06              18,501
    2005        887,295        (26,909)         9,676       288,676      104,431        26,102      450,853                              25,413         402,319     1.06              23,121
    2006        905,041        (27,447)         9,869       297,336      107,564        26,624      455,939                              26,176         402,042     1.07              27,721
    2007        923,141        (27,996)        10,067       306,256      110,791        27,166      461,008                              26,96 1        401,750     1.08              32,298
    2008        941,604        (28,556)        10,268       315,444      114,114        27,699      466,058                              27,770         401,441     1.09              36,848
    2009        960,436        (29,127)        10,473       324,907      117,538        28,253      471,084                              28,603         401,115     1.10              41,366
    2010        979,646        (29,710)        10,683       334,655      121,064        28,819      476,081                              29,461         400,770     1.11              46,850
    2011        999,238        (30,304)        10,896       344,694      124,696        29,395      481,045                9,472         30,345         400,406     1.15              59,766
    2012      1,019,223        (30,910)        11,114       355,035      128,437        29,983      485,972                9,472         31,255         400,022     1.16              64,168
    2013      1,039,607        (31,528)        11,337       365,686      132,290        30,582      490,857                9,472         32,193         399,616     1.17              68,521
    2014      1,060,399        (32,159)        11,563       376,657      136,258        31,194      495,695                9,472         33,158         399,186     1.18              72.822
    2015      1,081,607        (32,802)        11,795       387,956      140,346        31,818      500,479                9,472         34,153         398,733     1.19              77,065
    2016      1,103,239        (33,458)        12,031       399,595      144,557        32,454      505,206                9,472         35,178         398,254     1.20              81,246
    2017      1,125,304        (34,127)        12,271       411,583      148,893        33,103      509,868                9,472         36,233         397,748     1 21              85,359
Totals       14,748,518       (447,280)      160,829      5,060,854     1,830,803      433,862    7,136,547               66,304        445,526        6,008,811                     748,515

                                          Draw From/
             Transfer                     (Deposit to)                                                         Supplemental                           Incentive
             (to)lfrom     Red Capital     Operating        Cash      Developer        Cash       Seller       Management             Cash           Management     Cash             GP         Cash Flow
  Year      Operations "   Adrin Fee       Reserve          Flow        Fee            Flow       Loan            Fee                 Flow              Fee         Flow         Distribution     to LPs
    2002
    2003                         8,000          (3,079)       2,785        2,785
     2004                        7,750          (5,644)       5,107        5,107
     2005                        7,500          (8,201)       7,420        7,420
    2006                         7,725        (10,498)        9,498        9,498
    2007                         7,957        (12,779)       11,562       11,562
    2008                         8,195        (15,042)       13,610       13,610
    2009                         8,441        (17,286)       15,639        1,413        14,226                            14,226
    2010                         8,695        (19,063)       18,092                     18,092                            18,092
    2011                         8,955                       50,811                     50,811                            49,257             1,554        1,243            311           155         155
    2012                         9,224                       54,944                     54,944                             9,994         44,949          35,959       8,990            4,495       4,495
    2013                         9,501                       59,020                     59,020                            10,194         48,826          39,061       9,765            4,883       4,883
    2014                         9,786                       63,036                     63,036                            10,398         52,638          42,110      10,528            5,264       5,264
    2015                        10,079                       66,986                     66,986                            10,606         56,380          45,104      11,276            5,638       5,638
    2016                        10,382                       70,864                     70,864                            10,818         60,046          48,037      12,009            6,005       6,005
    2017                        10,693                       74,666                     74,666                            11,034         63,631          50,905      12,726            6,363       6,363
Totals                         192,883        (91,592)      524,040       51,395       472,645                      --
                                                                                                                         144,621        328,024         262,419      65,605           32,802      32,802
                            Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 7 of 22 PageID #:198

                                                                                     Jefferson House Financial Forecast


                                                                                        Projected Taxable Income/(Loss)
                                                                                                                                                                                                       Upper-Tier
            Net       Jnterest   interest   Interest on     MIP on     Interest on              Interest         GP       RCM       Supplemental   Incentive                                Net        Net Income    Net Income
         Operating   Income on Income on       1st            1st         3rd                 on Deferred    Allocation   Admin     Management       Mgmt                      Funded      Income       (Loss) to    (Loss} to
Year      Income       Escrow   Reserves    Mortgage       Mortgage    Mortgage              Developer Fee   of Income     Fee          Fee          Fee       Depreciation   Expenses     (Loss)        Investor     Inv es tor
2002                                          246,419         22,331                                                                                              271,526
2003       440,647                 3,135      326,357         29,541                               28,341                   8,000                                 270,887       34,316     (253,659)     (108.220}     (108,209)
2004       445,754                 7,730      323,709         29,293                                2,069                   7,750                                 270,503       14,665     (194,505)     (194,486)     (194,466)
2005       450,853                 8,498      320,913         29,031                                1,915                   7,500                                 270,503       14,665     (185,176)     (185,158)     (165,139)
2006       455,939                 9,348      317,958         28,754                                1,637                   7,725                                 270,216       14,665     (175,669)     (175,651)     (175,834)
2007       461,008                10,277      314,837         28,462                                 1,240                  7,957                                 294,669       14,665     (190,546)     (190,527)     (190,508)
2008       466,058                 8,811      311,540         28,153                                  719                   8,195                                 309,513       14,465     (197,718)     (197,698)     (197,678)
2009       471,084                 9,852      308,057         27,827                                   68                   8,441        14,226                   293,679       14,265     (185,629)     (185,611)     (185,592)
2010       476,081                10,975      304,378         27,483                                                        8,695        18,092                   284,179       14,265     {170,036)     (170,019)     (170,002)
2011       481,045                12,174      300,491         27,119                                                        8,955        49,257        1,243      284,179       14,265     (192,290)     (192,271)     (192,251)
201.2      485,972                12,844      296,384         26,734                                                        9,224         9,994       35,959      307,648       14,2865    (201,393)     (201,373)     (201,353)
2013       490,857                10,486      292,046         26,328                                                        9,501        10,194       39,061      318,879       14,265     (208,931)     (208,910)     (208,889)
2014       495,695                11,160      287,464         25,899                                                        9,786        10,398       42,110      299,299       14,265     (182,366)     (182,348)     (182,330)
2015       500,479                11,867      282,623         25,445                                                       10,079        10,606       45,104      287,551       14,265     (163,327)     (163,310)     (163,294)
2016       505,206                12,608      277,508         24,966                                                       10,382        10,818       48,037      287,551       14,265     (155,713)     (155,698)     (155,682)
2017       509,868                13,385      272,106         24,461                                                       10,693        11,034       50,905      314,248       14,265     (174,459)     (174,442)     (174,424)

Totals   7,136,557               153,152    4,782,791     409,494                                   35,989                132,883       144,621      262,419    4,835,031      235.832    (2,831,417   (2,685.720)   (2,6as.45s1)
                                     Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 8 of 22 PageID #:199


                                                                           Jefferson House Financial Forecast


                                                                                         Benefits Schedule

                                                         Net                         Annual        Annual                      Total Tax                            Annual                    Cumulative
                         Capital Contributions         Income/       Tax Savings     Federal        State                       Savings             Cash          Benefit from   Cumulative       Net
        Year
                2002
                          Date
                                .   Amount              (Loss)       (Expense)     Tax Credits   Tax Credits                   (Expense)            Flow          Partnership     Benefit     Investment

                2003
                2004          ...
                               rir
                                       2,048,208        (108,209)
                                                        (194,505)
                                                                         37,873
                                                                         68,077
                                                                                      102,822
                                                                                      246,772
                                                                                                                                     140,695
                                                                                                                                     314,849
                                                                                                                                                                     140,695
                                                                                                                                                                     314,849
                                                                                                                                                                                   140,695
                                                                                                                                                                                   455,544
                                                                                                                                                                                              1,939,999
                                                                                                                                                                                              1,745,493
                2005                                    (185,176)        64,812       246,772                                        311,584                         311,584       767,127    1,560,317
                2006                                    (175,669)        61,484       246,772                                        308,256                         308,256      1,075,383   1,384,648
                2007                                    (190,546)        66,691       246,772                                        313,463                         313,463      1,388,846   1,194,102
                2008                                    (197,7 18)       69,201       246,772                                        315,973                         315,973      1,704,820     996,385
                2009                                    (185,629)        64,970       246,772                                        311,742                         311,742      2,016,562     810,756
                2010                                    (170,036)        59,512       246,772                                        306,284                         306,284      2,322,846     640,720
                2011                                    (192,290)        67,301       246,772                                        314,073                155      314,229      2,637,075     448,430
                2012                                    (201,393)        70,488       246,772                                        317,260              4,495      321,765      2,958,830     247,037
                2013                                    (208,931)        73,126       143,950                                        217,076              4,883      221,969      3,180,789      38,106
                2014                                    (182,366)        63,828                                                       63,828              5,264       69,092      3,249,880    (144,260)
                2015                                    (163,327)        57,164                                                       57,164              5,638       62,802      3,312,683    (307,587)
                2016                                    (155,713)        54,500                                                       54,500              6,005       60,504      3,373,187    (463,300)
                2017                                    (174,459)        61,061                                                       61,061              6,363       67,424      3,440,611    (637,759)
                                                                                                                                                                                  3,440,611    (637,759)
               Totals                  2,048,208       (2,685,967)      940,088     Z,467,720                                      3,407,808           32,802      3,440,6 11




Capital Account Analysis                                                                                                  Capital Contribution Schedule

Total Capital Contributions                        $   2,048,208                                                  le
                                                                                                                                    8/15/2003   $
                                                                                                                                     9/1/2003   $
                        Beginning Capital Bal.     $ 2,048,208                                                    it l
                                                                                                                                    10/1/2003   $
Less:                                                                                                             i lr
                                                                                                                                    11/1/2003   $
Tax Losses                                         $ (2,685,967)                                                  lit
                                                                                                                                    12/1/2003   $
Cash Flow                                                                                                         fir
                                                                                                                                     1/1/2004   $   2,048,208
                                                                                                               l; it vk
                                                                                                                                     2/1/2004   $
Ending Capital Account                             $    (637,759)                                              ; jilt
                                                                                                                                     3/1/2004   $
                                     Tax Rate              35.0%                                               ; 3l ii
                                                                                                                                     4/1/2004   $
Assumed Write-off                                  $    (223,216) (1)                                          pg·lit
                                                                                                                                     5/1/2004   $
                                                                                                               it
                                                                                                                                     6/1/2004   $
                                                                                                               l
                                                                                                                                     7/1/2004   $
(1) The Capital Account does not include any positiye cash flow to the investors.                              E lie
                                                                                                                                     8/1/2004   $
                                                                                                               y l vi
                                                                                                                                     9/1/2004   $
                                                                                                               yi
                                                                                                                                    10/1/2004   $
                                                                                                               pig
                                                                                                                                    11/1/2004   $
                                                                                                                                                s   2,048,208
 Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 9 of 22 PageID #:200


                          Jefferson House Financial Forecast

                                  Quarterly Internal Rate of Return


                  Quarterly W/O Cash Effective IRR                                         11.67%


                                    Low Income        State            Tax
                     Capital          Housing        Housing         Savings      Net
Year    Quarter    Contribution     Tax Credits   Tax Credits       (Expense)    Benefit
 2002     1st
         2nd
         3rd
          4th
2003     1st
         2nd
         3rd                -            51,411                         18,937            70,347
          4th               0            51,411                         18,937            70,347
2004     1st         (2,048,208)         61,693                         17,019        (1,969,495)
         2nd                             61,693                         17,019            78,712
         3rd                             61,693                         17,019            78,712
         4th                             61,693                         17,019            78,712
2005      1st                            61,693                         16,203             77,896
         2nd                             61,693               -         16,203             77,896
         3rd                             61,693               -         16,203             77,896
         4th                             61,693                         16,203             77,896
2006      1st                            61,693                         15,371             77,064
         2nd                             61,693                         15,371             77,064
         3rd                             61,693                         15,371             77,064
         4th                             61,693                         15,371             77,064
2007     1st                             61,693               Jg,
                                                                        16,673             78,366
         2nd                             61,693                         16,673             78,366
         3rd                             61,693                         16,673             78,366
         4th                             61,693                         16,673             78,366
2008     1st                             61,693                         17,300             78,993
         2nd                             61,693                         17,300             78,993
         3rd                             61,693                         17,300             78,993
         4th                             61,693                         17,300             78,993
Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 10 of 22 PageID #:201


                        Jefferson House Financial Forecast

                                 Quarterly Internal Rate of Return


                 Quarterly W/O Cash Effective IRR                                      11.67%


                                   Low Income        State         Tax
                    Capital          Housing       Housing       Savings      Net
Year   Quarter    Contribution     Tax Credits    Tax Credits   (Expense)    Benefit
2009     1st                             61,693                     16,243             77,936
        2nd                              61,693                     16,243             77,936
        3rd                              61,693                     16,243             77,936
        4th                              61,693                     16,243             77,936
2010     1st                             61,693                     14,878             76,57 1
        2nd                              61,693                     14,878             76,571
        3rd                              61,693                     14,878             76,571
        4th                              61,693                     14,878             76,571
2011     1st                             61,693                     16,825             78,518
        2nd                              61,693                     16,825             78,518
         3rd                            61,693                      16,825             78,518
        4th                             61,693                      16,825             78,518
2012    1st                             61,693                      17,622             79,315
        2nd                             61,693                      17,622             79,315
        3rd                             61,693                      17,622             79,315
        4th                             61,693                      17,622             79,315
2013     1st                            35,988                      18,281             54,269
        2nd                             35,988                      18,281             54,269
        3rd                             35,988                      18,281             54,269
        4th                             35,988                      18,281             54,269
2014    1st                                 -                       15,957             15,957
        2nd                                 -                       15,957             15,957
        3rd                                                         15,957             15,957
        4th                                                         15,957             15,957
2015    1st                                -                        14,291             14,291
        2nd                                -                        14,291             14,291
        3rd                                -                        14,291             14,291
        4th                                                         14,291             14,291
Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 11 of 22 PageID #:202


                         Jefferson House Financial Forecast

                                  Quarterly Internal Rate of Return

                  Quarterly W/O Cash Effective IRR                                       11.67%


                                    Low Income        State         Tax
                     Capital          Housing        Housing      Savings       Net
Year    Quarter    Contribution     Tax Credits    Tax Credits   (Expense)     Benefit
 2016    1st                                                         13,625              13,625
         2nd                                                         13,625              13,625
         3rd                                                         13,625              13,626
         4th                                                         13,625              13,625
2017     1st                                                         15,265              15,265
         2nd                                                         15,265              15,265
         3rd                                 -                       15,265              15,265
          4th                                gg
                                                                     15,265              15,265
2018     1st                                 Ago
                                                                   (223,216)         (223,216)
         2nd
         3rd
         4th
2019      1st

                     (2,048,208)      2,467,720                  716,873            1,136,385
         Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 12 of 22 PageID #:203


                                                Jefferson House Financial Forecast

                                                                     2                   3              4                   5               6
                                            Acquisition                                                                                    Date-Certain
Equity Installments                                                                                                                         2,048,208
                                            8/1 5/2003            9/1/2003           10/1/2003       11/1/2003          12/1/2003        1/1/2004           5/1/2006
Buildings Placed In Service                                   1                  1               4                  1               1;                  1         Totals

Equity                                                                                                                                    2,048,208          2,048,208
Bond Proceeds                                    5,988,600                                                                                                   5,988,600
Permanent Loan Proceeds
Construction Loan Draws
Remaining GP Capital Contributed                   353,998                                                                                                    353,998
Seller Note
Soft Financing #4
Equity Line of Credit                            2,048,208                                                                               (2,048,208)
Grant Financing
Accrued Interest
Release of Replacement Reserves
Rehabilitation Deposit Escrow Earnings
FNMA Escrow Earnings
Net Operating Income                               211,880                                                                                                     211,880
Total Sources                                    8,602,686                                                                                                   8,602,686
Total Uses                                       8,602,686                                                                                                   8,602,686
Variance in Sources and Uses
                                1,655,145          100.00%               0.00%               0.00%          0.00%           0.00%               0.00%          100.00%
Uses:
Construction Costs                               1,655,145                                                                                                   1,655,145
Funded Reserves                                    326,000                                                                                                     326,000
Construction Closing Costs
Capital to GP, Class A LP, and Dev Fee             859,004                                                                                                    859,004
Acquisition Costs                                5,753,406                                                                                                  5,753,406
Construction Debi Interest                           9,131                                                                                                      9,131
                                                 8.602,686                                                                                                  8,602,686

Interest on Seller Note                      10.00%                                                                                                                  0
Interest on Equity Bridge Line of Credit      1.17%                      1,117           2,003              2,003           2,003               2,003            9,131
Interest Expense on Construction Loan         2.50%                                                                                                                  0
Total Construction Interest                                              1,117           2,003              2,003           2,003               2,003            9,131


Equity Bridge Line of Credit                     2,048,208
Less Current Draws/Plus Repayments              (2,048,208)                                                                               2,048,208
Available Balance                                                                                                                         2,048,208
Interest Costs                                        1,117              2,003           2,003              2,003           2,003                                9,131
1.1738%

Net Construction Interest                             1,117              2,003           2,003              2,003           2,003
Capitalized
Expensed                                              1,117              2,003           2,003              2,003           2,003
         Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 13 of 22 PageID #:204


                              Jefferson House Financial Forecast

                                       Permanent Loan Amortization

Permanent Loan

Principal                           5,988,600                 Mortgage Insurance Premium         0.5%
Rate                                   5.500%
Term                                      480
Amortization                              468
Start Date                            04/01/02
Months Remaining                          9.00
Monthly Payment                         31,107
                                                                                                         Mortgage
                              Payment of                                                    Ending       Balance
                   Year    Principal & Interest   Principal       Interest       MIP        Balance       at Sale
                    2002              279,966        33,546        (246,419)     (22,331)   5,955,054
                    2003              373,288        46,931        (326,357)     (29,541)   5,908, 122
                    2004              373,288        49,578        (323,709)     (29,293)   5,858,544
                    2005              373,288        52,375        (320,913)     (29,031)   5,806, 169
                    2006              373,288        55,329        (317,958)     (28,754)   5,750,840
                    2007              373,288        58,450        (314,837)     (28,462)   5,692,389
                    2008              373,288        61,747        (311,540)     (28,153)   5,630,642
                    2009              373,288        65,231        (308,057)     (27,827)   5,565,411
                    2010              373,288        68,910        (304,378)     (27,483)   5,496,501
                    2011              373,288        72,797        (300,491)     (27,119)   5,423,704
                    2012              373,288        76,903        (296,384)     (26,734)   5,346,801
                    2013              373,288        81,241        (292,046)     (26,328)   5,265,559
                    2014              373,288        85,824        (287,464)     (25,899)   5,179,735
                    2015              373,288        90,665        (282,623)     (25,445)   5,089,070
                    2016              373,288        95,779        (277,508)     (24,966)   4,993,291
                    2017              373,288      101,182         (272,106)     (24,461)   4,892,109
                    1900              373,288      106,890         (266,398)     (23,926)   4,785,219     4,785,219
         Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 14 of 22 PageID #:205


                            Jefferson House Financial Forecast

Totals                          6,252,575   1,203,381   (5,049,189)   (455,752)       4,785,219
                     Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 15 of 22 PageID #:206


                                               Jefferson House Financial Forecast

                                                   Deferred Developer Fees Amortization

Deferred Developer Fees

Principal                 874,410
Rate                        5.05%
Amortization                     180
Start Date                01/01/03
Months in 1st Year           12.00
Advance Payment
                                                                  Payment
                                                      Payment       from
                                       Available        from       Capital                 Calculated     Paid          Accrued    Ending
                          Year         Cash Flow     Cash Flow   Transaction   Principal    Interest    Interest        Interest   Balance
                          2001                                                                                                      874,410
                          2002                 -           -                                                                 -      874,410
                          2003              2,785        2,786      859,004     833,448       28,341       28,341            -       40,962
                          2004              5,107        5,107                     3,038       2,069        2,069            -       37,924
                          2005              7,420        7,420                     5,505       1,915        1,915            -       32,419
                          2006              9,498        9,498                     7,861       1,637         1,637           -       24,558
                          2007             11,562       11,562                    10,322       1,240         1,240           -       14,236
                          2008             13,610       13,610                    12,891         719           719           -        1,345
                          2009             15,639        1,413                     1,345          68               68
                          2010             18,092
                          2011             50,811
                          2012             54,944
                          2013             59,020
                          2014             63,036
                          2015             66,986
                          2016             70,864
                          2017             74,666

Total                                    524,040        51,395                  874,410       35,989       35,989
 Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 16 of 22 PageID #:207


                        Jefferson House Financial Forecast

                        Replacement Reserve Schedule


           Beginning                                 2.00%                   Ending
            Balance        Deposits     Transfers   Interest   Withdrawals   Balance
2002                              -                                              18,000
2003           18,000         23,954                     600                     42,554
2004           42,554         24,673                   1,098                     68,325
2005           68,325         25,413                   1,621                     95,359
2006           95,359         26,176                   2,169                   123,703
2007          123,703         26,96 1                  2,744       123,703       29,705
2008           29,705         27,770                     872                     58,346
2009           58,346         28,603                   1,453                     88,402
2010           88,402         29,461                   2,063                   119,925
2011          119,925          30,345                  2,702                   152,972
2012          152,972          31,255                  3,372       152,972       34,627
2013           34,627          32,193                  1,014                     67,834
2014           67,834          33,158                  1,688                   102,681
2015          102,681          34,153                  2,395                   139,229
2016          139,229          35,178                  3,136                   177,544
2017          177,544          36,233                  3,913       177,544      40,146

Totals                       445,526                  30,839      454,219
          Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 17 of 22 PageID #:208


                                     Jefferson House Financial Forecast

                           Restabilization Reserve & Operating Reserve Schedule

Restabilization Reserve                   221,000
Operating Reserve                         105,000

Total Reserves                       326,000

Rate                                         2.00%
Initial Deposit Month                    8/15/2003


                                                                                                           Total
                                                                                                        Aggregate
                        Beginning                                    2.00%                    Ending      Target
         Year            Balance        Deposits        Transfers   Interest   Withdrawals    Balance    Balance
         2002                                                                                            326,000
         2003              326,000           3,079                     2,536           e
                                                                                                331,614  344,500
         2004              331,614           5,644                     6,632           -        343,891  363,000
         2005              343,891           8,201                     6,878           -        358,969  381,500
         2006              358,969          10,498                     7,179           al
                                                                                                376,647   400,000
         2007              376,647          12,779                     7,533           -        396,959   418,500
         2008              396,959          15,042                     7,939           -        419,940   437,000
         2009              419,940          17,286                     8,399           -        445,625   455,500
         2010              445,625          19,063                     8,912           Ogg%
                                                                                                473,600   473,600
         2011              473,600                                     9,472        (9,472)     473,600   473,600
         2012              473,600             JgJoo,
                                                                       9,472        (9,472)     473,600   473,600
         2013              473,600                                     9,472        (9,472)     473,600   473,600
         2014              473,600                                     9,472        (9,472)     473,600   473,600
         2015              473,600             -                       9,472        (9,472)     473,600   473,600
         2016              473,600             a
                                                                       9,472        (9,472)     473,600   473,600
         2017              473,600             -                       9,472        (9,472)     473,600   473,600

Totals                                     91,592             log
                                                                     122,312       (66,304)               473,600
  Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 18 of 22 PageID #:209


                            Jefferson House Financial Forecast

                                       Calculation of Tax Credit

                                                                   Acquisition   Improvement
                                                                     Credit         Credit

Depreciable Basis                                                                  7,423,774
Less:
                Building Acquisition                                 5,025,000     5,025,000

                 Grant Financing

Eligible Basis Before Adjustment                                     5,025,000     2,398,774

LIH Percentage                                                          93.91%        93.91%

                                                                     4,718,973     2,252,687

Difficult Development Area/QCT                                            100%          100%

Basis for LIH Credit                                                 4,718,973     2,252,687

UH Credit Percentage                                                     3.54%         3.54%

LIH Credit Calculation                                                 167,052       246,797

Credit Allocation Amount                                                             262,801

Minimum of Allocation or Calculation                                                 246,797

Percentage of Tax Credits to the Investor                                           99.9900%
Annual Tax Credits to the Investor                                                   246
                                                                                       .772
Tax Credits Per Unit Per Month                                                        178.82
                                Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 19 of 22 PageID #:210

                                                                                  Jefferson House Financial Forecast


                                                                                               Funded Expenses


                                          Base         2001    2002      2003     2004     2005      2006     200 7    2008     2009      2010     2011     2012     2013     2014     2015     2016      2017     20 18    Total
Construction Interest                 1    164,685    77,777   77,77 7   9,131                                                                                                                                               9,131
Construction Advance Interest         1
Third Party Reports (2003)            1      2,860                       2,86 0                                                                                                                                               2,860
Reznick Fedder Silverman             60      2,00 0                        200      400       400      400      400      200                                                                                                  2,000
Accounting/Cost Certification         f      5,00 0                      5,00 0
Third Party Reports (2003)            1      2,860                        2,860
Title & Recording                   480
Rating Agency Fees                  480
Title & Recording                   480
Origination Fee                     480     79,432      993     1,986     1,986    1,985    1,986     1,986    1,986   1,986     1,986     1,986    1,986    1,986    1,986    1,986    1,986    1,986     1,986    1,986    31,773
Application Fee                     480
Underwriters Fee                    480
Bond Cost of Issuance               480   413,603      5,170   10,34 0   10,340   10,340   10,34 0   10,340   10,340   10,340   10,34 0   10,340   10,340   10,340   10,340   10,340   10,340   10,34 0   10,340   10,340   165,441
Bond, Undrw, & Issuer Counsel       480
Lender's Counsel & Processing       480     29,943      374       749      749      749       749      749      749      749       749      749      749      749      749      749      749       749      749      749     11,977

Other                               480
Negative Arbitrage                  480
Tax Credit Fee                      180     17,865      596     1,191     1,191    1,191    1,191     1,191    1,191    1,191    1,191     1,191    1,191    1,191    1,191    1,191    1,191    1,191     1,191    1,191    19,056
Legal (Org.)                         60
                                           718,248    84,910   92,042    34,316   14,Bss _ 14.665    14,665   14 665   14,465   14,265    14,265   14,265   14265    14 265   14,265   14,265 14,265      14,265   14,265   242.238
                  Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 20 of 22 PageID #:211


                                            Jefferson House Financial Forecast

                                                              Depreciation Schedule


                                          Total                Acq              lmprvmts                       Cumulative Buildings (Improvements) In Servi
Real Property (27.5)                     7,411,920           5,025,000          2,386,920                                          2001         2002
Site Work (15 Yr.)                                lg                   al             ii
                                                                                                               1st Quarter               ii
                                                                                                                                                         4
Site Work (27.5 Yr.)                        11,854                                 11,854                      2nd Quarter                    1          {
Personal Property/Equipment (5 Yr.)          4,991               4,991                g
                                                                                                               3rd Quarter                    1          {
Office Equipment (7 Yr.)                          agog
                                                                                      -                        4th Quarter                    4          {
Flooring (5 Yr.)
                                         7,428,765           5,029,991          2,398,774                                         2003            2004
                                                                                                               1st Quarter                    1          4
                                                                                                               2nd Quarter                    4          4
                                              2007                 2012              2017                      3rd Quarter                    4          1
Replacement Reserves                       123,703            152,972             177,544                      4th Quarter                    4          1
Capital Improvements

                       Real Property                         Personal                            Office         Replacement Replacement Replacement
                        & Site work      Site work           Property           Flooring       Equipment         Reserves    Reserves    Reserves
     Year                 27.5 SL         15 yr.               5 yr.              5 yr.          7yr                5 yr.       5 yr.       5 yr.
     2001                      113,849                   0              998                0               0
     2002                      269,928                   0         1597                    0               0
     2003                      269,928                   0          958                    0               0
     2004                      269,928                   0              575                0               0
     2005                      269,928                   0              575                0               0
     2006                      269,928                   0              287                0               0
     2007                      269,928                   0                  0              0               0           24,741
     2008                      269,928                   0                  0              0               0           39,585
     2009                      269,928                   0                  0              0               0           23,751
     2010                      269,928                   0                  0              0               0           14,251
     2011                      269,928                   0                  0              0               0           14,251
     2012                      269,928                   0                  0              0               0            7,125       30,594
     2013                      269,928                   0                  0              0               0                0       48,951
     2014                      269,928                   0                  0              0               0                0       29,371
     2015                      269,928                   0                  0              0               0                 0      17,622
     2016                      269,928                   0                  0              0               0                 0      17,622
     2017                      269,928                   0                  0              0               0                 0       8,811          35,509
             Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 21 of 22 PageID #:212


                                Jefferson House Financial Forecast

      2018           269,928         0          0        0           0            0           0    56,814
Totals             4,702,632               4,991                            123,703   152,972     92,323
                                                  Case: 1:19-cv-03171 Document #: 1-4 Filed: 05/10/19 Page 22 of 22 PageID #:213


                                                                                                                            Jefferson House Financial Forecast



                                                                                                                                       704(B) Analysis
                                                                                                                                                                                                                                                      Lower Tier
                                                                                                                                                                                   Change in      Carryover    Mgximur                   lAnn.Lal       Capital
                                                    Net Asset      Permanent Lon           Taxable Bond     Seller Noto       2nd Mortgage            Cash             Mininun     Minimum        Minimum       Loss          Equity     Taxable       Account        Potonth al
       Year            Asset Value Depreciation      Value            Balance                Balance         Ba lance           Balance               Flow               Gain        Gain           Gain       Allowed     Investment Loss/(income)    Baa lance     Reallocation
                2003    7 ,498,774     276 ssT      7,227,887             5,908,122                                                                                                                                                        253,659
                2004    7,522.728      (541,390)    6,981,338             5,858,544                                                                                                                                         2,048,208      194,50$      1,600,043
                2005    7,547,401      (81 1,893)   6,735,508                 5,806,169                                                                                                           1 ,600,043   1,600,043    2,048,208      1856,176     1,414,867
                2006    7,572,815    (1,082,109)    6,490,705                 5,750,840                                                                                                           1,414,887    1,414,867    2,048,208      175,669      1,239,198
                2007    7,598,990    (1,376,7 78)   6,222.212                 5,692,389                                                                                                           1,239,198    1,239,198    2,048,208      190, 546     1,048,852
                2008    7,525,951    (1 ,686,292)   5,939,659                 5,630.642                                                                                                           1,048,852    1,048,652    2,048.208      197,718        850,935
                2009    7,653,721    (1,979,971)    5,673,750                 5,565,4f1                                                                                                             850,935     850,935     2,048,208      185,629        665,305
                2010    7,682,324    (2,264,150)    5,418,173                 5,496,501                                                                                   78,312       78,312       665,305     743,618     2,048,208      170,036        495,270
                2011    7,711,785    (2,548,329)    5,163,455                 5,423,704                                                                         155      260,197      181,885       s73,582     755,467     2,048,208      192,290        302,825
                2012    7,742,129    (2,85$,9779    4,886,152                 5,346,801                                                                       4,495      460,557      200,360       s53,022     763,381     2,048,208      201,393         96,936
                2013    7,773,384    (3,174,857)    4,598,527                 5,265,559                                                                       4,883      666,899      206,342       557,493     763,835     2,048,208      208,9.31      (t16,877)
                2014    7,805,577    (3,474,156)    4,331,421                 5,179,735                                                                       5,264      848,145      181,248       550,021     731,267     2,048,208      182,36$       (304,507)
                2015    7,838,736    (3,761,707)    4,077,029                 5,089,070                                                                       5,638    1,011,839      163,694       543,637     707,332     2,048,208      163,327       (473,472)
                2016    7,872,889    (4,049,258)    3,823,631                 4,993,291                                                                       6,005    1,169,426      157,587       538,367     695,954     2,048,208      155,713       (635,190)
                2017    7,908,067    (4,363,506)    3,544,561                 4,892,109                                                                       6,363    1,347,278      177,853       534,238     712,088     2,048,208      174,459       (816,012)
                2018    7,944,300    (4,690,248)    3,254,051                 4,785,219                                                                                1,530,861      183,583       531,266     714,848     2,048,208                    (816,012)




       Assets                                                            Debt                                                                Limited Parter Interest               99.98000 1 %
Land                                     75,000                 Capital Contribution
Building                              7,423,774                 Permanent Loan                                  5,988,600
                                                                Taxable Bond
                                                                Setler Note
Net Assets                            7 498 r74                 2nd Mortgage

Annual Replacement Reserves              23,954                 Total Nor- Recourse Debt                  5,985,600
